Assemblyperson Brooks appears to have been placed on
                administrative leave pursuant to Article 4, Section 6 of the Nevada
                Constitution. Under this provision, the authority to determine the rules of
                proceedings and to discipline or expel members is vested in "Each House"
                of the Legislature, i.e., the Assembly and the Senate. Nev. Const. art. 4, §
                6. As such, the Legislature as a whole has no authority with regard to the
                suspension of Assemblyperson Brooks pending an investigation into the
                propriety of disciplining or expelling him, and thus, the Legislature is not
                the proper respondent in this action. See Secretary of State 120 Nev. at
                462-63, 93 P.3d at 750.
                              Mandamus issues to direct a named respondent to take legally
                required action. NRS 34.160. For the writ to issue, the proper party
                respondent must be named. Secretary of State 120 Nev. at 462-63, 93
                P.3d at 750. Petitioner's failure to name the correct respondent is a defect
                that, with no response by petitioner to suggest a basis to distinguish our
                existing caselaw, requires denial of the writ. See id.
                              It is so ORDERED.


                                          9

                                          Pickering
                                                      7          , C.J.




                Gib-bons                                    Hardesty


                                           ,



                Parraguirre


                                                                                       J.
                Cherry                                      Saitta
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                cc: Law Offices of Mitchell Posin, Chtd.
                      Legislative Counsel Bureau Legal Division, Brenda J. Erdoes




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) I947A